

115 HR 4075 IH: Improve Addiction Education Act of 2017
U.S. House of Representatives
2017-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4075IN THE HOUSE OF REPRESENTATIVESOctober 16, 2017Mr. Norcross (for himself, Mr. Fitzpatrick, Ms. Kuster of New Hampshire, and Mr. MacArthur) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to require certain training as a condition of registration
			 to prescribe or dispense opioids for the treatment of pain or pain
			 management, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improve Addiction Education Act of 2017. 2.Practitioner education on addiction management Section 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)) is amended—
 (1)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively; (2)by striking (f) The Attorney General and inserting (f)(1) Subject to paragraph (2), the Attorney General; and
 (3)by adding at the end the following:  (2) (A)To be registered under paragraph (1) to prescribe or otherwise dispense a controlled substance in schedule II or III for the treatment of pain, or pain management, a practitioner (other than a hospital, a pharmacy, or a veterinarian) shall complete education or training on pain management that conforms to the regulations promulgated under subparagraph (B).
						(B)
 (i)Not later than 9 months after the date of enactment of the Improve Addiction Education Act of 2017, the Administrator of the Health Resources and Services Administration shall promulgate final regulations on the education or training required by subparagraph (A).
 (ii)Such regulations shall address— (I)the content of education or training required by this paragraph; and
 (II)the process for the certification of education or training as meeting the requirements of this paragraph.
 (iii)To meet the requirements of this paragraph, education or training shall— (I)be not fewer than 12 hours;
 (II)consist of education or training on pain management through classroom situations, seminars at professional society meetings, electronic communications, or otherwise; and
 (III)include education or training on safe-prescribing for opioid-addicted patients, detection and diversion of addicted patients, and safe prescribing for pain.
 (C)The Administrator of the Health Resources and Services Administration shall— (i)disseminate information about the education or training required by subparagraph (A), and the regulations promulgated under subparagraph (B), to eligible providers of such education and training, including schools of medicine;
 (ii)post such information on the public website of the Department of Health and Human Services; and (iii)develop an online program of education or training on pain management that conforms to the regulations promulgated under subparagraph (B), offer such education or training to practitioners seeking to register or maintain their registration under paragraph (1), and issue certificates to practitioners who successfully complete the education or training.
 (D)To carry out this paragraph, there is authorized to be appropriated $2,000,000 for each of fiscal years 2018 through 2027.
 (E)Subparagraph (A) shall— (i)apply beginning on the day that is 45 months after the date of enactment of the Improve Addiction Education Act of 2017; and
 (ii)cease to apply at the end of fiscal year 2027. . 